Case 1:21-cr-20011-MGC Document 53 Entered on FLSD Docket 05/09/2021 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.: 21-20011-CR-COOKE

  UNITED STATES OF AMERICA,

        Plaintiff,

  vs.

  DAVID TYLER HINES,

        Defendant.
                                        /

                           SENTENCING MEMORANDUM

        David Tyler Hines, through undersigned counsel, respectfully submits this

  Sentencing Memorandum to the Court. In support of this memorandum, Mr. Hines

  states the following:

        On February 10, 2021, Mr. Hines pled guilty to one count of Wire Fraud in

  violation of 18 U.S.C. § 1343. (D.E. 38). He is before the Court on May 12, 2021 for

  sentencing on this charge.

        The plea agreement binds both parties to “recommend that the Court impose

  a sentence within the advisory guidelines range produced by application of the

  Sentencing Guidelines.” (D.E. 40). We ask this Court to impose a sentence at the

  bottom of that range, which is more than sufficient to satisfy §3553(a)’s mandates.

        Mr. Hines is before the Court acknowledging the gravity of his actions and

  accepting responsibility. He recognizes the negative life choices that lead him to this

  point, beginning with his addiction to drugs. Mr. Hines has struggled with a serious
Case 1:21-cr-20011-MGC Document 53 Entered on FLSD Docket 05/09/2021 Page 2 of 6




  drug problem all his life, but he has come to understand that his failure to tackle his

  addiction has caused immense pain and suffering to him and those who love him. Mr.

  Hines has begun the long road to recovery and has continually tested negative for

  narcotics throughout his time on pretrial release. A sentence at the low end of the

  advisory guideline range will achieve the purposes of sentencing while allowing Mr.

  Hines to continue his progress in taking the necessary steps to understand and

  overcome the temptations and addictions that led him to this point.

                          Mr. Hines’ Background and Childhood

        David Hines grew up bouncing from family member to family member, never

  achieving stability or a sense of belonging. (See D.E. 53, Psychological Evaluation by

  Dr. Heather Holmes, filed under seal). This resulted in Mr. Hines switching schools,

  constantly moving, and having a very difficult time making friends. David never had

  any real stability. Each “home” he experienced was troubling in its own way:

  observing domestic violence and drug addiction with his mother, watching his father

  use drugs and experience cocaine-induced paranoia, and living as a lonely outsider

  with his uncle. Id. School was not a stabilizing force in David’s life; he began to skip

  class as a freshman in high school. He went from gifted classes in elementary school

  to failing his freshman year in high school. Eventually, he left school in the ninth

  grade. No one seemed to notice.
Case 1:21-cr-20011-MGC Document 53 Entered on FLSD Docket 05/09/2021 Page 3 of 6




                             Mr. Hines’ History of Drug Abuse

        When he was a teenager, David’s father gave him his first rock of crack cocaine.

  Like David, his father’s life was defined by a serious drug addiction. David’s first

  introduction to the drug that would lead him on the road to addiction was the result

  of a tragic attempt at bonding with his largely absent father. (See D.E. 53,

  Psychological Evaluation by Dr. Heather Holmes, filed under seal). From that

  moment on, his life has been controlled by his addiction and withdrawal to various

  narcotics. As a teenager, he would use cocaine to wake up, and take Xanax to sleep.

  Id. In 2017, when paramedics treated him after a multiple-day drug binge, during

  which he believed he would die, Mr. Hines stopped using cocaine. However, he simply

  shifted from cocaine to Adderall. For the last decade, David cannot recall a day he

  was sober prior to being arrested on this case.

         Mr. Hines’ prior contacts with law enforcement were fueled by his addiction.

  He was under the influence of drugs, alcohol, or both during each and every arrest.

  Mr. Hines showed the classic signs of someone who had lost control of his life to

  addiction during these arrests. For example, during one arrest officers saw him

  “screaming and standing in the middle of a road” until officers ask him to leave, and

  then “shouting profanities” until being arrested. Officers noted that Mr. Hines

  smelled of alcohol during the incident. (PSI ¶ 94).

        Similarly, in early 2020 Mr. Hines pled guilty to escape and was sentenced to

  a withhold of adjudication after exiting a police vehicle, falling to the ground,

  becoming unresponsive, and eventually experiencing a minor seizure. (PSI ¶ 81). Mr.
Case 1:21-cr-20011-MGC Document 53 Entered on FLSD Docket 05/09/2021 Page 4 of 6




  Hines’ memory of these events are hazy.

          Mr. Hines does not seek to use his addiction as an excuse. Rather, he hopes

  that it sheds some light on the circumstances that led to his actions in 2020. He is

  committed to sobriety, and becoming a better husband, father, and son.

                                                Comparative Cases

          Undersigned counsel has attempted to gather information regarding the

  sentences imposed upon others charged with fraud relating to PPP loans. Many cases

  are still pending sentencing, but the below information details sentences given to

  other defendants who have pled guilty to PPP-related fraud.1

  United States v. Jackson, 20-CR-112-MJN, Southern District of Ohio
  Ms. Jackson pled guilty to two counts of scheme to defraud the United States in
  violation of 18 U.S.C. § 1343 and one count of false statement within the jurisdiction
  of an agency of the United States in violation of 18 U.S.C. § 1001(a)(2). (D.E. 27). Her
  loss amount was 2.3 million dollars, and her advisory guideline range was 51 to 67
  months. (D.E. 31). She was sentenced to 24 months imprisonment. (D.E. 39).

  United States v. Hayford, 20-CR-00088-CVE, Northern District of Oklahoma
  Mr. Hayford pled guilty to one count of bank fraud in violation of 18 U.S.C. § 1344
  and one count of false statements to a financial institution in violation of 18 U.S.C. §
  1014. (D.E. 26). His loss amount was 8M 2. Mr. Hayford did not enter into a written
  plea agreement. He was sentenced to 24 months imprisonment. (D.E. 38).

  United States v. Jaafar, 20-CR-00185-CMH, Eastern District of Virginia
  Mr. Jaafar pled guilty to one count of conspiracy to defraud various financial
  institutions and the United States in violation of 18 U.S.C. § 371.(D.E. 34). His loss
  amount was 6.6 million dollars. (D.E. 36). His advisory guideline range was 24 to 30
  months imprisonment. (D.E. 62). He was sentenced to 12 months imprisonment. (D.E.
  67).




  1
    Undersigned counsel obtained information from DOJ press releases at https://www.justice.gov/criminal/press-
  room. Undersigned recognizes that this list is not dispositive or complete, and is based on public information.
  2
    Information from DOJ press release, https://www.justice.gov/usao-ndok/pr/arkansas-project-manager-sentenced-
  connection-covid-relief-fraud. Last accessed May 9, 2021.
Case 1:21-cr-20011-MGC Document 53 Entered on FLSD Docket 05/09/2021 Page 5 of 6




        For the foregoing reasons, Mr. Hines respectfully requests the Court impose a

  sentence at the low-end of the advisory guideline range.




                                         Respectfully,

                                         MICHAEL CARUSO
                                         FEDERAL PUBLIC DEFENDER

                                  By:    /s/ Elizabeth Blair_____________
                                         Assistant Federal Public Defender
                                         Florida Bar No.: 106280
                                         150 W. Flagler Street, Suite 1700
                                         Miami, Florida 33130-1556
                                         Tel: (305) 530-7000
                                         Fax: (305) 536-4559
                                         E-mail: elizabeth_blair@fd.org




                            CERTIFICATE OF SERVICE
Case 1:21-cr-20011-MGC Document 53 Entered on FLSD Docket 05/09/2021 Page 6 of 6




        I HEREBY certify that on May 9, 2021, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel of record or pro se parties identified

  in the manner specified, either via transmission of Notices of Electronic Filing

  generated by CM/ECF or in some other authorized manner for those counsel or

  parties who are not authorized to receive electronically Notices of Electronic Filing.

                                          /s/ Elizabeth Blair____________
